Citation Nr: 0105662	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
December 1975, and from December 1979 to June 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a statement submitted to the RO in July 2000, the 
appellant asserted that he was unemployable.  In a statement 
submitted in support of his claim received at the Board in 
September 2000, the appellant inquired regarding a claim for 
service connection for a seizure disorder.  Claims for non-
service connected pension benefits and for service connection 
for a seizure disorder have been previously denied by the RO.  
These claims were not the subject of a rating decision 
currently on appeal.  The Board refers these claims to the RO 
for its consideration, as the Board does not have 
jurisdiction over this claim.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (2000).  


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a February 1991 rating decision.  The appellant was 
advised of this decision in March 1991 and did not perfect an 
appeal.

2.  The evidence submitted in support of the petition is 
cumulative of the evidence before the RO at the time of the 
February 1991 rating decision.



CONCLUSION OF LAW

The February 1991 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for post-traumatic stress disorder has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an August 1999 rating decision that 
found that new and material evidence sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder had not been submitted.

In a February 1991 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The appellant 
was notified of this decision in March 1991.  The appellant 
did not perfect an appeal. 

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The RO's February 1991 rating decision is the final prior 
decision that denied service connection for post-traumatic 
stress disorder and is final.   

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998)..

The evidence before the RO at the time of the February 1991 
rating decision is summarized as follows.  The appellant had 
two periods of active service.  He has alleged that during 
his first period of service he was incarcerated in a military 
stockade for an absence without leave offense and was gang-
raped.  As a result of this incident he contends that he 
suffers from post-traumatic stress disorder.  Service medical 
records from the first period of service documented a 
diagnosis of schizoid personality disorder.  A pre-employment 
evaluation compiled by the Federal Bureau of Investigation 
documented his honorable discharge due to unsuitability by 
reason of a character and behavior disorder.  Records from VA 
Medical Center hospitalizations in 1979 reflect a personality 
disorder with a consideration of schizophrenia.  Paranoid 
schizophrenia was diagnosed in August 1979.  At the time of 
his entrance examination for his second period of service, 
his psychiatric examination was normal.  Ongoing treatment 
was indicated for his mental condition characterized as 
schizoid or schizotypical throughout this second period of 
service, and at separation his psychiatric examination was 
said to be normal.  

His service personnel records documented a failure to return 
from leave in May 1975 and an absence without leave for two 
days in September 1975.  A 62-day confinement was indicated.  
No documentation of a rape allegation was contained in the 
records.

A VA examination in March 1989 documented a diagnosis of 
schizophrenia.  Diagnoses of post-traumatic stress disorder 
and schizophrenia were made at the conclusion of a period of 
inpatient hospitalization of observation and evaluation in 
February 1990.  The diagnosis of post-traumatic stress 
disorder was attributed to the appellant's account of the 
inservice rape incident during the first period of service.

Evidence associated with the claims folder, in relation to 
the petition to reopen the claim for service connection for 
post-traumatic stress disorder, is summarized as follows.  
The appellant submitted oral testimony in June 1991 wherein 
he testified regarding the inservice rape.  Private medical 
records were submitted that included diagnoses of major 
depression and post-traumatic stress disorder.  VA Medical 
Center records dated between 1977 and 1998 documented 
diagnoses of anxiety neurosis, personality disorders, post-
traumatic stress disorder, mood disorder secondary to medical 
condition, and depression.  Lay statements were submitted 
from the appellant's wife and family members that indicated 
the appellant's mental problems had begun while the appellant 
was in service after the reported beating or rape incidents.  
A VA examination was conducted in May 1999 and the report 
concluded without a diagnosis on Axis I due to unreliable 
data and lack of mental status evidence of a psychiatric 
disorder.  A personality disorder not otherwise specified was 
indicated on Axis II.  The appellant has also submitted 
numerous statements in support of his claim reiterating his 
contentions that he had post-traumatic stress disorder due to 
the inservice rape incident.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  At the time the RO denied service 
connection for post-traumatic stress disorder in February 
1991, the evidence consisted of a post-service diagnosis of 
post-traumatic stress disorder attributed to an alleged 
inservice stressor involving a rape of the appellant while 
under military confinement.  Service connection for post-
traumatic stress disorder was denied on the basis of a lack 
of confirmation of the inservice (non-combat) stressor and on 
the basis that the appellant had "demonstrated problems 
relating actual facts with regard to his experiences in the 
military."  In other words, although post-traumatic stress 
disorder had been diagnosed, no inservice stressors were 
verified and the appellant's assertions of the facts were 
contradictory.

The evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for post-traumatic 
stress disorder fails to cure the evidentiary defect that 
existed at the time of the February 1991 rating decision.  
The appellant's oral testimony, other statements, and lay 
statements merely reiterate his earlier contentions that he 
has post-traumatic stress disorder attributable to the 
inservice rape.  The medical records from both private and VA 
sources that diagnosed post-traumatic stress disorder confirm 
a diagnosis that was of record at the time of the prior final 
denial.  The report of the VA examination is cumulative in 
that it confirms the prior diagnosis of a personality 
disorder as well as the RO's finding that the appellant was 
not a reliable historian.  That which confirms a previously 
known fact at the time of the prior final decision is 
cumulative and therefore, not new and material.  Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991). 

In determining whether evidence is new and material, the 
"credibility" of newly presented evidence is generally to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In making the determination that the evidence submitted in 
support of the petition is not new and material, the Board 
has not failed to "presume" the credibility of the evidence 
submitted.  We have found that the appellant's additional 
assertions are cumulative of his earlier ones, and are 
therefore for that reason not new and material.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection is denied, and we do 
not therefore proceed to evaluate the merits of the claim or 
to determine whether the duty to assist was met.



ORDER

The petition to reopen a claim for service connection for 
post-traumatic stress disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

